IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                  November 28, 2006 Session

                              JASON LITTLE
                                    v.
                        EASTGATE OF JACKSON, LLC
                D/B/A EASTGATE DISCOUNT BEER & TOBACCO

            An Interlocutory Appeal from the Circuit Court for Madison County
                          No. C-06-79    Donald H. Allen, Judge



                     No. W2006-01846-COA-R9-CV - Filed April 24, 2007


This is a retaliatory discharge case. The plaintiff was an at-will employee of the defendant store.
While at work, the plaintiff witnessed a woman across the street from the store being physically
assaulted by an unidentified man. The plaintiff employee took a baseball bat from under the work
counter, left the work premises, and yelled and gestured at the assailant with the bat, causing him to
leave the scene. The plaintiff then brought the woman back to the store, where the police were
called. Two days later, the defendant store terminated the plaintiff’s employment because he had
left the work premises to aid the assault victim. The plaintiff employee then sued the defendant,
asserting that his termination violated Tennessee public policy. The defendant filed a motion to
dismiss the complaint on its face, arguing that the termination did not violate a clearly established
public policy of the State of Tennessee. The trial court denied the defendant’s motion to dismiss,
determining that the complaint stated a valid claim for retaliatory discharge. The defendant was
granted permission to file this interlocutory appeal by the trial court and by this Court. We affirm,
finding that the complaint states a claim for retaliatory discharge in violation of a clear public policy
of the State of Tennessee.

   Tenn. R. App. P. 9 Appeal by Permission; Judgment of the Circuit Court is Affirmed
                                    and Remanded

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which W. FRANK CRAWFORD , P.J., W.S.,
and DAVID R. FARMER , J., joined.

Dale Conder, Jr., and Spencer R. Barnes, Jackson, Tennessee, for the appellant, Eastgate of Jackson,
LLC d/b/a Eastgate Discount Beer and Tobacco.

Justin S. Gilbert and Michael L. Russell, Jackson, Tennessee, for the appellee, Jason Little.
                                              OPINION

         Plaintiff/Appellee Jason Little (“Little”) was employed as a clerk at Defendant/Appellant
Eastgate of Jackson, LLC d/b/a Eastgate Discount Beer and Tobacco (“Eastgate”), a store in Jackson,
Tennessee. On September 10, 2005, while Little was working at the store, he saw a man across the
street from the store physically assaulting a woman. Little took a baseball bat from under the store
counter, left the store with the bat in hand, and gestured and yelled at the assailant, causing the
assailant to leave the scene. Little then brought the woman to the store, where the police were called.

       Two days later, on Monday, September 12, 2005, along with his paycheck, Eastgate
presented Little with a separation notice terminating his employment. On the separation notice,
Eastgate gave the following reason for the termination of Little’s employment:

       [Little] took a baseball bat and left company property, while still on time clock and
       got involved in a fight across street from the store. This was none of our business,
       store cannot be put in this kind of liability situation.

         On March 7, 2006, Little filed the instant lawsuit against Eastgate, alleging that he was
wrongfully terminated in violation of the public policy of the State of Tennessee. On May 2, 2006,
Eastgate filed an answer denying the allegations, and it also filed a motion to dismiss for failure to
state a claim pursuant to Rule 12.02(6) of the Tennessee Rules of Civil Procedure. In the motion,
Eastgate asserted that, at the time of his termination, Little was an at-will employee, that his
termination was not in violation of any clearly established public policy of the State of Tennessee,
and that he was not terminated for attempting to exercise a statutory or constitutional right. On June
5, 2006, Little filed his own affidavit, attesting to the events that took place.

        On June 6, 2006, the trial court held a hearing on Eastgate’s motion to dismiss. The appellate
record does not include a transcript of that hearing. On June 13, 2006, the trial court entered an order
denying Eastgate’s motion to dismiss, holding that the complaint stated a valid claim for relief. The
trial court reasoned that “it is against the public policy of the state of Tennessee, most particularly
evidenced by Tenn. Code Ann. [§] 39-11-612 (“Defense of Third Person”), to discharge an employee
for coming to the aid of a third party being assaulted or in imminent danger of bodily harm.”
Eastgate filed a motion for permission to file an interlocutory appeal from the trial court’s decision,
and Little did not object. Permission for Eastgate’s interlocutory appeal was granted by both the trial
court and by this Court.

        On appeal, Eastgate argues again that terminating Little’s employment did not violate a
clearly established public policy of the State of Tennessee and that, consequently, Little’s complaint
must be dismissed. In reviewing the trial court’s decision on a motion to dismiss, we must take all
allegations in the complaint as true; we do not evaluate the strength of the evidence. Doe v.
Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999); Mayhew v. Wilder, 46 S.W. 760, 781 n.4 (Tenn. Ct.
App. 2001). The motion must be denied unless it appears that the plaintiff can prove no set of facts
that would support a claim for relief. Sundquist, 2 S.W.3d at 922. The trial court’s legal


                                                  -2-
conclusions drawn from the facts as alleged in the complaint are reviewed de novo, with no
presumption of correctness. Id. Here, the facts as alleged in Little’s complaint are undisputed. The
parties agree that the issue of whether Little’s termination violates a clear public policy of the State
of Tennessee is an issue of first impression in Tennessee.

        Tennessee has long adhered to the employment-at-will doctrine, under which either an at-will
employee or his employer are generally permitted, with certain exceptions, to terminate the
employment relationship “at any time for good cause, bad cause, or no cause.” See Crews v.
Buckman Labs. Int’l, Inc., 78 S.W.3d 852, 857 (Tenn. 2002) (quoting Sullivan v. Baptist Mem’l
Hosp., 995 S.W.2d 569, 574 (Tenn. 1999)). As an exception to the employment-at-will doctrine,
the Tennessee Supreme Court has recognized that “[a]n employer’s ability to discharge at-will
employees [is] significantly tempered by our recognition . . . of a cause of action for retaliatory
discharge.” Id. at 858 (citing Clanton v. Cain-Sloan, 677 S.W.2d 441 (Tenn. 1984)). The Court
has “further recognized that an at-will employee ‘generally may not be discharged for attempting to
exercise a statutory or constitutional right, or for any other reason which violates a clear public
policy which is evidenced by an unambiguous constitutional, statutory, or regulatory provision.’ ”
Id. (quoting Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716-17 (Tenn. 1997)).

        The retaliatory discharge exception to the employment-at-will doctrine should be “narrowly
applied,” and cannot be permitted to consume or eliminate the general rule. Harney v.
Meadowbrook Nursing Center, 784 S.W.2d 921, 923 (Tenn. 1990) (quoting Whittaker v. Care-
More, Inc., 621 S.W.2d 395, 397 (Tenn. Ct. App. 1981)). Nevertheless, we recognize “that, in
limited circumstances, certain well-defined, unambiguous principles of public policy confer upon
employees implicit rights which must not be circumscribed or chilled by the potential of
termination.” Crews, 78 S.W.3d at 858 (quoting Stein, 945 S.W.2d at 716-17). The four elements
of a claim of retaliatory discharge are: (1) an employment-at-will relationship existed; (2) the
employee was discharged; (3) the reason for the discharge was that the employee attempted to
exercise a statutory or constitutional right, or for any other reason which violates a clear public
policy evidenced by an unambiguous constitutional, statutory, or regulatory provision; and (4) a
substantial factor in the employer’s decision to discharge the employee was the employee’s exercise
of protected rights or compliance with clear public policy. Id. at 862. Determining what constitutes
a clear public policy is a question of law, reviewed de novo with no presumption of correctness.

         In this case, we focus on the third element of Little’s retaliatory discharge claim, that is,
whether Little was discharged for attempting to comply with a clear public policy evidenced by an
unambiguous constitutional, statutory, or regulatory provision.1 The trial court held that terminating
Little based on his actions violated the public policy of the State of Tennessee as evidenced in the
Tennessee Criminal Code, section 39-11-612, regarding the justification for using force in defense
of a third person. This statute provides:


         1
          Little does not allege that he was attempting to exercise a statutory or constitutional right; rather, the complaint
avers solely that his termination violated clearly established public policy in Tennessee “which encourages heroic
conduct of giving aid to a person in a potentially life threatening situation.”


                                                            -3-
        A person is justified in threatening or using force against another to protect a third
        person if:
            (1) Under the circumstances as the person reasonably believes them to be, the
        person would be justified under § 39-11-611 [regarding self defense] in threatening
        or using force to protect against the use or attempted use of unlawful force reasonably
        believed to be threatening the third person sought to be protected; and
           (2) The person reasonably believes that the intervention is immediately necessary
        to protect the third person.

T.C.A. § 39-11-612 (2003).

        Eastgate argues that the trial court erred in denying its motion to dismiss. Eastgate notes that
courts in Tennessee traditionally are reluctant to intrude on the employment-at-will doctrine, and
maintains that terminating Little did not constitute a violation of a clearly established public policy
of Tennessee when, under the circumstances of this case, Little’s actions unnecessarily exposed
Eastgate to liability. Eastgate argues that the trial court’s recognition of a new public policy
stemmed from an overexpansive interpretation of a criminal defense statute, in contradiction to well-
established precedent. It points out that Tennessee courts have stressed their limited role in
articulating public policy in retaliatory discharge cases, refusing to engage in the “legislative
function” of establishing public policy. The exception recognized by the trial court, Eastgate argues,
would consume the general employment-at-will doctrine, and would unduly limit employers’ ability
to make reasonable business decisions. In response, Little argues that Tennessee Code Annotated
§ 39-11-612 reflects an important public policy of encouraging the rescue of a third party from
imminent bodily harm, and that the purpose of a retaliatory discharge claim is to “encourage the
employee to protect the public interest.” Crews, 78 S.W.3d at 860 (emphasis added). He argues that
his claim springs from the ultimate public interests – the sanctity and integrity of human life, the
prevention of crime, and the safety of the public. Little asserts that criminal statutes, such as the one
at issue, constitute the voice of the legislature and are a valid source from which to find public
policy. Thus, Little argues, his complaint stated a valid claim for retaliatory discharge.

        The parties agree that there are no decisions from the appellate courts of this State addressing
the viability of a claim of retaliatory discharge under these circumstances. Tennessee courts have,
however, addressed retaliatory discharge claims presented in different contexts.

        Both parties cite the Tennessee Supreme Court’s decision in Crews v. Buckman Labs. Int’l,
supra, as providing the appropriate framework for determining whether the public policy exception
applies in this case. In Crews, the plaintiff lawyer was in-house counsel for the defendant
corporation. The defendant’s general counsel was not licensed to practice law in Tennessee, though
she held herself out to be a lawyer. The plaintiff reported to work officials and to the Tennessee
Board of Law Examiners that the general counsel was engaging in the unauthorized practice of law.
The plaintiff’s employment was later terminated. She then filed a lawsuit alleging that her
employment was terminated in retaliation for lodging the reports against the general counsel. The
plaintiff averred that the Tennessee Code of Professional Responsibility imposed upon lawyers the


                                                  -4-
ethical duty not to aid non-lawyers in the unauthorized practice of law, and that she was
impermissibly terminated for complying with this duty. Crews, 78 S.W.3d at 864; see Tenn. Sup.
Ct. R. 8, DR 3-101(A) (similar to duty imposed in Tenn. Sup. Ct. R. 8, RPC 5.5, effective March 1,
2003). The trial court dismissed her complaint on its face, and the intermediate appellate court
upheld the dismissal. The Supreme Court reversed and held that the plaintiff’s complaint stated a
valid claim for relief.

        The Court in Crews recognized that “many of the duties imposed upon lawyers by the
Tennessee Code of Professional Responsibility represent a clear and definitive statement of public
policy.” Id. at 864. The ethical duty not to aid in the unauthorized practice of law, the Court
reasoned, reflected an important public policy, because the purpose of the regulation was to protect
the public from those who were unlearned and unskilled in the law. The Court acknowledged that
the plaintiff was not required to report her superior’s unauthorized practice of law under the ethical
rule; her duty was only permissive. Nevertheless, the Court concluded that terminating the plaintiff
for reporting the conduct of the general counsel violated a clear public policy in Tennessee as
evidenced in the Code of Professional Responsibility. Id. at 865; see Watson v. Cleveland Chair
Co., 789 S.W.2d 538, 540 (Tenn. 1989) (recognizing a claim of retaliatory discharge when employee
was terminated for refusing to participate or remaining silent about illegal activities); Clanton v.
Cain Sloan Co., 677 S.W.2d 441, 444-45 (Tenn. 1984) (recognizing a claim of retaliatory discharge
when the employee was terminated for exercising her rights under the worker’s compensation
statutes).

         Little emphasizes that, according to the Crews Court, the employment-at-will doctrine is
“significantly tempered” by the public policy exception, as is evidenced by the Court’s conclusion
in that case. Thus, Little urges a broad reading of the holding in that case and argues that the public
interest asserted in this case, encouraging citizens to attempt to protect others from imminent death
or bodily harm, is at least as important as the public interest found in Crews, protecting individuals
from those who are unskilled in the law. In contrast, Eastgate urges a narrow reading of Crews,
arguing that the decision demonstrates that the public policy exception is to be applied only in
“limited circumstances” when “well-defined” principles of public policy are violated. See Crews,
78 S.W.3d at 858.

        Eastgate also cites Sloan v. Tri-County Electric Membership Corp., No. M2000-01794-
COA-R3-CV, 2002 WL 192571 (Tenn. Ct. App. Feb. 7, 2002), in support of its position. In Sloan,
the plaintiff filed a lawsuit against her former employer for retaliatory discharge, alleging that her
employment was terminated because she married a co-worker in violation of the company’s anti-
nepotism policy. The plaintiff argued that marriage is a fundamental right that is favored by the
public policy of Tennessee, and that termination of her employment violated the clear public policy
favoring marriage. The appellate court noted that Tennessee had no statute regulating a private
employer’s decisions regarding whether to employ persons who are married to each other, and that
Tennessee did not prohibit employment discrimination on the basis of “marital status.” Sloan, 2002
WL 192571, at *5. Based on the lack of any such legislation, the appellate court concluded that the
defendant company’s policy prohibiting concurrent employment of spouses did not contravene the


                                                 -5-
State’s public policy favoring marriage. Id. at *6. Eastgate argues that this case shows that the
Tennessee courts will intrude on the employment-at-will doctrine only under very limited
circumstances. See also Harney v. Meadowbrook Nursing Center, 784 S.W.2d 921, 923 (Tenn.
1990) (refusing to recognize a claim of retaliatory discharge when the employee was discharged in
retaliation for testifying against the employer at a co-employee’s unemployment compensation
hearing); Rigsby v. Murray Ohio Mfg. Co., No. 01-A-019012CV00457, 1991 WL 95710, at *2
(Tenn. Ct. App. June 7, 1991) (refusing to recognize a claim of retaliatory discharge when employee
was discharged for exercising his right to free speech on his employer’s premises).

        The only case cited by the parties which is factually similar to the instant case was decided
by the Washington Supreme Court, Gardner v. Loomis Armored, 913 P.2d 377 (Wash. 1996) (en
banc). In Gardner, the plaintiff employee drove an armored car for the defendant armored car
company. While at a scheduled stop at a bank, the plaintiff witnessed an assailant chasing a
screaming female bank employee out of the bank with a knife. Seeing no one coming to help the
bank employee, the plaintiff left his armored car. Eventually, he and his fellow employee tackled
the suspect and disarmed him. Gardner, 913 P.2d at 378-79. The armored car company later
terminated the plaintiff’s employment because he exited the armored truck, which was a violation
of an express company policy, set out in the company handbook, “forbidding armored truck drivers
from leaving the car unattended.” Id. at 379. The plaintiff later filed a lawsuit against the defendant
armored car company in federal district court. The district court certified the following question to
the Washington Supreme Court: “Does it violate public policy in the State of Washington to
discharge an at-will employee for violating a company rule in order to go to the assistance of a
citizen held hostage at the scene of a crime, and/or who is in danger of serious physical injury and/or
death?” Id. In an eight to one en banc decision, the Washington Supreme Court answered in the
affirmative.

        In determining whether to recognize an exception to the at-will rule under these
circumstances, the Gardner court structured its analysis by looking at the following four elements:
(1) whether the plaintiff has proven the existence of a clear public policy; (2) whether discouraging
the conduct in which the plaintiff engaged would jeopardize the public policy; (3) whether the
“public-policy-linked conduct” in fact caused the dismissal; and (4) whether the defendant employer
has an “overriding justification” for the termination of the plaintiff’s employment. Id. at 382 (citing
Henry H. Perritt, Jr., Workplace Torts: Right and Liabilities § 3.7 (1991)). The court looked first
at whether the situation implicated clear public policy in the State of Washington:

       Society places the highest priority on the protection of human life. This fundamental
       public policy is clearly evidenced by countless statutes and judicial decisions.

       The value placed on human life is demonstrated by the fact that courts have even
       suspended certain fundamental constitutional rights when a citizen’s life is in
       imminent danger. For example, the Fourth Amendment’s protection against
       warrantless searches is waived under limited exigent circumstances, including



                                                 -6-
        situations where the search is necessary to prevent physical harm to the officers or
        other persons.

        Besides subordinating some constitutional rights, the public policy favoring the
        protection of human life also serves as a defense against most criminal charges.
        What would otherwise be the illegal use of force becomes lawful when it is done
        to protect oneself or others from injury. Homicide is justifiable if committed in the
        lawful defense of oneself or others. Furthermore, in a prosecution for any crime
        other than homicide, it is a complete defense that the actor participated in the crime
        under compulsion by another who by threat or use of force created an apprehension
        in the mind of the actor that in case of refusal he or another would be liable to
        immediate death or immediate grievous bodily injury. These statutes show society
        would rather have one commit a crime under duress than refuse compliance and risk
        the life of whoever is threatened. Society benefits by a citizen’s death being
        prevented, to the extent that some constitutional rights and criminal laws are
        suspended when one acts to save another’s life. This public policy of saving persons
        from life threatening situations satisfies the clarity element.

Id. at 383-84 (emphasis added; citations & quotations omitted). Thus, the court in Gardner
determined that the policy of protecting human life was clearly reflected in the constitution and in
several statutes, in that the protection of human life subordinates some constitutional rights and
serves as a defense against most criminal charges.

        The Gardner court also examined whether permitting an employer to discharge an employee
under these circumstances would jeopardize the public policy. The court noted that, to establish such
jeopardy, the plaintiff employee must show that his conduct “directly relates to the public policy or
[is] necessary for the effective enforcement of the public policy . . .” and that “the threat of dismissal
will discourage others from engaging in the desirable conduct.” Id. at 384 (citing Perritt § 3.14 at
75-76) (emphasis in original).

        In that case, the Gardner court found that the plaintiff employee “unquestionably rescued the
hostage from imminent life threatening harm.” Id. Because the plaintiff recognized the female as
a bank employee and looked around and saw no one else coming to her aid, the court determined that
he could have reasonably believed that the assailant was not engaged in a ploy to get him to leave
his armored vehicle and that there was a genuine threat to the bank employee’s life. Id. The court
found:

        Gardner’s being fired for those actions will discourage similar future conduct in other
        employees. If employers are allowed to terminate their employees for saving persons
        from life threatening situations when the employee appears to be the only hope of
        rescue, then the policy encouraging all citizens to engage in such conduct would be
        jeopardized.



                                                   -7-
Id. at 385.

        In Gardner, the defendant armored car company argued that the causation element was not
satisfied because the plaintiff was not fired for rescuing the bank employee; rather, he was fired for
leaving the armored vehicle. The Gardner court rejected this reasoning and found that the causation
element was satisfied. Id.

        Finally, the court in Gardner considered whether the defendant employer had a defense,
namely, an overriding justification for terminating the plaintiff’s employment “despite the
employee’s public-policy-linked conduct.” Id. at 385-86. The court noted that this element
“acknowledges that some public policies, even if clearly mandated, are not strong enough to warrant
interfering with employers’ personnel management.” Id. at 385. The court conceded that the
defendant armored car company put forth compelling justification for strict enforcement of its rule
prohibiting drivers from leaving their trucks. The Gardner court outlined the employer’s argument:

        The rule is allegedly necessary to protect the safety and lives of [the defendant’s]
        employees. The drivers are safe inside the compartments and they can use the
        available two-way radio, public address system, and sirens to summon help. A
        driver’s exiting the truck severs the partner’s lifeline to safety and renders both
        employees more vulnerable to harm. . . . Defendant cited [an] incident where an
        armored car driver got out of the truck in response to his partner being robbed. Upon
        exiting the truck the driver was shot six times and killed.

        A more specific reason for strictly enforcing the work rule involves the risk of
        robbers using a ploy to get the driver out of the truck. . . . If robbers knew they could
        trick drivers out of the truck every time it appeared someone was in need of help, the
        occurrence of such ploys could increase. . . .

Id. Thus, the Gardner court stated, it was required to balance the public policies proffered by the
plaintiff employee against the defendant employer’s “legitimate interest in maintaining a safe
workplace and determine whether those public policies outweigh [the employer’s] concerns.” Id.
at 386.

        The Gardner court declined to adopt a “broad good Samaritan doctrine” advocated by the
plaintiff employee, noting that the employer’s interests could not be “subjugated to a plethora of
employee excuses,” such as justifying tardiness or missed delivery deadlines because the employee
stopped to assist a motorist with car trouble. Rather, the Gardner court emphasized that its ruling
would apply only under a narrow set of circumstances:

        The narrow public policy encouraging citizens to rescue persons from life threatening
        situations clearly evinces a fundamental societal interest of greater importance than
        the good samaritan doctrine. The value attached to such acts of heroism is plainly
        demonstrated by the fact that society has waived most criminal and tort penalties


                                                  -8-
       stemming from conduct necessarily committed in the course of saving a life. If our
       society has placed the rescue of a life above constitutional rights and above the
       criminal code, then such conduct clearly rises above a company’s work rule.

Id. The Gardner court found that the armored car company’s work rule was not an overriding
justification for firing the plaintiff employee when his conduct directly furthered the public policy
encouraging citizens to save others from serious bodily injury or death. Id.

        Therefore, while recognizing the importance of the employer’s legitimate work rule
forbidding drivers from leaving the armored vehicles, the Gardner court held that the employer was
prohibited from firing the employee “when he broke the rule because he saw a woman who faced
imminent life-threatening harm, and he reasonably believed his intervention was necessary to save
her life.” Id. In a separate concurring opinion, one Washington justice emphasized that the
exception to the at-will employment doctrine was to be applied only in the narrow instance in which
another’s life was in danger, commenting, “It defies what I believe is true about human nature that
anyone would be willing to watch a person die in order to comply with a company safety rule. I
believe our nature would cause any decent person, under these dire circumstances, to break the rule
and save the life.” Id. at 386-87 (Guy, J., concurring).

        We find the reasoning in Gardner to be persuasive. Like most states, both Tennessee and
Washington adhere to the employment-at-will doctrine and nevertheless recognize an exception to
the at-will doctrine for the discharge of an employee for reasons that contravene public policy. See
id. at 379 (noting that “[a]lmost every state has recognized this public policy exception”). Like
Tennessee, Washington courts caution that “the exception should be narrowly construed in order to
guard against frivolous lawsuits.” Id. at 380 (citing Thompson v. St. Regis Paper Co., 685 P.2d
1081 (Wash. 1984)). Tennessee caselaw such as Sloan v. Tri-County Electric, supra, cautions
against courts pronouncing public policy where the legislature has declined to do so. However,
where public policy has been made manifest by statute or other legislative pronouncement, we must
recognize and honor it. This is no less true where, as in Crews, the conduct being encouraged and
protected is not mandatory, but permissive. Crews, 78 S.W.3d at 865.

        Here, Tennessee’s public policy of placing a high priority on the sanctity of human life is
clearly evinced in its statutes. Conduct which otherwise would be prohibited is encouraged and
protected when undertaken to rescue another in mortal danger. Legislative immunity is granted for
such heroic actions in statutes such as Tennessee Code Annotated § 39-11-612, which absolves
citizens from criminal liability for using force to rescue or protect a third person when the citizen
“reasonably believes that the intervention is immediately necessary to protect the third person.”
T.C.A. § 39-11-612 (2003); see also § 39-11-504 (2003) (duress); § 39-11-621 (2003) (use of deadly
force by a private citizen); § 39-17-1322 (2003) (defenses to prosecution for an offense against
public health, safety, and welfare). These statutes evidence the unambiguous legislative intent to
pronounce the Tennessee public policy of encouraging citizens to rescue a person reasonably
believed to be in imminent danger of death or serious bodily harm, and to protect a citizen who
undertakes such heroic action from negative repercussions.


                                                -9-
        As in Gardner, we decline to adopt a broad “Good Samaritan” doctrine protecting all conduct
undertaken in aid of another. Rather, the public policy demonstrated in the statute extends only to
situations in which the employee took action to rescue or protect another reasonably believed to be
in imminent danger of death or serious bodily harm. Such a narrow public policy exception is
unlikely to consume or eliminate the general rule favoring the employment-at-will doctrine. See
Harney, 784 S.W.2d at 923.

        Taking the allegations in Little’s complaint as true, Little left Eastgate’s premises in order
to save another whom he reasonably believed was in such imminent danger of death or serious
bodily harm. This implicates Tennessee’s public policy of encouraging such actions and protecting
those who undertake them.

         We are also convinced of the wisdom of adopting the analytical framework adopted by the
Gardner court for applying such a public policy exception, as helping to ensure that the exception
is narrowly applied and recognizing an employer’s legitimate need for latitude in making personal
decisions. As noted above, this framework requires the employee to prove (1) that the clear public
policy exists, (2) that discouraging the conduct in which the plaintiff engaged would jeopardize the
public policy, and (3) that the “public-policy-linked conduct” in fact caused the dismissal. Gardner,
913 P.2d at 382. The Gardner court recognized that, despite the importance of the public policy,
the employer may nevertheless have a compelling reason for discharging the employee.2 Therefore,
as part of the analysis, the employer is permitted to assert the defense of an “overriding justification”
for termination of the plaintiff’s employment.

        Applying this analysis in this case, on remand, Little must prove that discouraging the
conduct in which he engaged would jeopardize the public policy, i.e., that firing an employee for
leaving the work premises in order to rescue someone in immediate danger of death or serious bodily
harm, would discourage others from taking action to save another. Little must also prove that “the
public-policy-linked conduct caused [his] dismissal. . . .” See Gardner, 913 P.2d at 382. Eastgate’s
asserted concerns that Little’s actions could expose Eastgate to potential liability would be
considered a defense, a claimed “overriding justification” for terminating Little’s employment.

        In sum, we agree with the trial court’s recognition of a clearly-mandated public policy in
favor of encouraging citizens to rescue others reasonably believed to be in imminent danger of death
or serious bodily harm, and find that this public policy may be the basis for an exception to the at-
will employment doctrine in Tennessee. We also find that the complaint in this case states a claim
as to the other elements, namely, whether discouraging the employee’s conduct would jeopardize
this public policy, and whether the employee’s protected conduct caused the dismissal. The
employer may assert applicable defenses, such as whether it had an overriding justification for
discharging the employee. We believe this to be a narrow exception to the at-will doctrine, which


         2
           Indeed, in Gardner, as important as is the public policy recognized, the court acknowledged the compelling
nature of the employer’s justification for enforcing its policy of requiring its armored vehicle drivers to stay inside the
vehicle. Gardner, 913 P.2d at 385.


                                                          -10-
will not overly burden an employer’s ability to enforce work rules and make personnel decisions.
Accordingly, we affirm the trial court’s decision to deny Eastgate’s motion to dismiss.

        The decision of the trial court is affirmed, and the cause is remanded for further proceedings
not inconsistent with this Opinion. Costs on appeal are to be taxed to Appellant Eastgate of Jackson,
LLC, d/b/a Eastgate Discount Beer & Tobacco, and its surety, for which execution may issue, if
necessary.



                                                       ___________________________________
                                                       HOLLY M. KIRBY, JUDGE




                                                -11-